Citation Nr: 1742148	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  14-38 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for skin cancer, to include melanoma, squamous cell carcinoma (SCC) and basal cell carcinoma (BCC).

2. Entitlement to service connection for scars due to surgical removal of melanoma, SCC, and/or BCC.


REPRESENTATION

Appellant represented by:	Matthew Wilcut


ATTORNEY FOR THE BOARD

J. Nichols, Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was remanded by the Board in February 2016 for evidentiary development.

The Board has recharacterized the issues on appeal as entitlement to any skin cancer, including various diagnoses of record (melanoma, SCC, BCC), and any scar due to surgical removal of such skin cancer(s), as needed to accurately reflect the broad scope of the claims as intended by the Veteran.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's skin cancer, to include melanoma, SCC, and BCC, are unrelated to any event in service, to include herbicide exposure.

2. The Veteran's scars due to surgical removal of melanoma, SCC, and/or BCC are not caused or aggravated by a service-connected disability.



CONCLUSIONS OF LAW

1. The criteria for service connection for skin cancer, to include melanoma, SCC, and BCC, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for service connection for scars due to surgical removal of melanoma, SCC, and/or BCC have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for skin cancer, to include melanoma, SCC, and BCC, and scars due to the removal of melanoma, SCC, and/or BCC.

At the outset, the Board notes that the Veteran's original claim specified that he was seeking service connection for myeloma and that issue had been adjudicated.  See March 2012 VA Form 21-526 and April 2013 Rating Decision.  The Board, in its February 2016 decision, found that the medical evidence of record shows that the Veteran actually had been diagnosed with melanoma (as opposed to myeloma).  As such, the Board pursued further evidentiary development with respect to melanoma and other types of skin cancers that have been found in the record.

The Board has limited the discussion below to the relevant evidence required to support its finding of facts and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

For the reasons that follow, the Board finds that service connection is not warranted for either skin cancer or associated scars.

I. Applicable Law 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Certain diseases associated with Agent Orange exposure in service are presumed to be service connected if the disease is manifested to a compensable degree within a specified time period.  38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent, including Agent Orange, during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. 

In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan v. Shinseki, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).


II. Discussion

A. Skin Cancer

(1) Existence of a Present Disability

The Veteran has a diagnosis of melanoma, SCC, and BCC during the period of the appeal.  Private treatment records document a diagnosis of malignant melanoma on various parts of his body - right upper chest, right postauricular, and the upper mid-back (2011, 2012, and 2013, respectively).  He also had small melanoma removed behind his right ear.  There is a diagnosis of SCC in the left mid anti helix (left ear) in 2014 and BCC in his upper mid abdomen in 2013, both of which were treated by removal.  Thus, the first element of service connection is met.

(2) In-Service Incurrence of Injury or Disease

The Board accepts that the second element of service connection - evidence of in-service incurrence - has been met as to this claim.  The Board has previously granted service connection for non-Hodgkin's lymphoma associated with herbicide exposure based on service records showing requisite service in Vietnam.  

(3) Nexus

The crux of the matter is whether there is a causal connection between skin cancer and an event in service, to include herbicide exposure.  Based on the reasons stated below, the Board finds that a nexus between skin cancer and service is not established under any applicable theory of entitlement.  

Service treatment records show that the Veteran did not have any complaints, diagnoses, or treatment for a skin growth/mole, and skin cancer, including melanoma SCC, and BCC.  Upon examination at separation from service, the Veteran's skin was normal.  The evidence first demonstrates a diagnosis and/or treatment for skin cancer post service is in 2011 with melanoma, followed by subsequent years of treatment for additional growths of skin cancer (melanoma, SCC, and BCC).

With respect to presumptive service connection for exposure to herbicides, melanoma, SCC, and BCC are not on the list of diseases associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  The Veteran does not have a diagnosis of multiple myeloma.  

However, notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a disability, which is not included in the list in 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Even when considering whether there is a direct causal relationship between skin cancer (melanoma, SCC, and BCC) and exposure to herbicides in service, the Board finds that the evidence shows no such relationship exists.  In fact, the most competent, credible, and probative opinion of record suggests that the Veteran's skin cancer, including melanoma, SCC, and BCC, is due to post-service prolonged sun exposure and/or other factors as opposed to service.  

The Veteran was afforded a VA examination for his skin disability in May 2016 and a medical opinion was provided in February 2017.  The VA examiner reviewed the record, to include the prior examinations, and opined that it was less likely than not that melanoma or any skin disability had its origin in service or is in any way related to service, to include herbicide exposure or sunlight during service.  She found that it was unlikely to be related to herbicide exposure.  More importantly, she stated that while the Veteran had sun exposure during his years in service, he developed melanoma more than four decades after separation, and he has been more exposed to sunlight after separation than during service, making it unlikely that his current melanoma was related to sun exposure in service.  

As the examiner found no causal connection for melanoma or any other skin cancer and service, she did not provide a rationale discussing scars resulting from such cancers.  However, she extrapolated on the skin cancer issue by stating that risk factors include fair skin (Veteran was noted to have fair skin and blue eyes), family history of melanoma, and sunburn.  She also indicated that the Veteran was an avid golfer for many years and he has had 64+ years out of service with presumed sun exposure.

The only opinion providing a positive link between his skin cancer and service is that of the Veteran, who has not been shown to possess medical expertise, and his statements have not been supported by any physician or another competent source.  See Jandreau v. Nicholson, 492 F.3d at 1376-77, n. 4 (Fed. Cir. 2007).  Thus, the Veteran, as a lay person, has not established the competence needed to rebut the expert medical opinion and his opinion is not adequate to rebut the VA examiner's opinion, nor is it otherwise sufficiently probative to be considered competence evidence tending to increase the likelihood of a positive nexus between skin cancer and service.  See Fountain v. McDonald, 27 Vet. App. 258, 272-75 (2015).

The Board finds that the 2017 VA examiner's opinion is the most probative on the topic of nexus.  She reviewed the record and gained a thorough understanding of the Veteran's service and medical history, post-service history, and his self-reported history and symptoms.  Based on her knowledge of medical principles and the Veteran's facts she ultimately provided an opinion that sufficiently informs the Board of the medical expert's judgment on the central medical question in this case, plus the examiner's essential rationale for the opinion.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  While the examiner did not explicitly lay out an opinion also addressing SCC and BCC separately, such explication is not necessary where the rationale is apparent from the statements given.  See Monzingo, 26 Vet. App. at 107; Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  It is clear from reading the entirety of the opinion that the examiner believes that any skin cancer (though only melanoma was specifically named) was not due to service, including sun exposure in service and herbicides; rather, it was likely due to post-service prolonged sun exposure and other factors, as described.  See Monzingo, 26 Vet. App. at 105-06 (a VA examination report "must be read as a whole" to determine the examiner's rationale.).  There is no other probative opinion of record which suggests otherwise.

As there is no competent evidence of a causal link to service, the Board finds that direct service connection is not warranted for skin cancer.

B. Scars

The Veteran specifically claims service connection for scars resulting from the removal of his skin cancer sites.  

Indeed, the Veteran does have scars on various parts of his body resulting from the removal of his skin cancer.  See May 2016 VA Scars Examination.  However, secondary service connection for scars is denied as a matter of law based on the absence of a primary service-connected disability on which to base this claim.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Furthermore, the Board finds that there are no other service-connected conditions to associate with the Veteran's scars.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for both skin cancer and scars due to surgical removal of skin cancer, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.  

ORDER

Service connection for skin cancer, to include melanoma, SCC, and BCC, is denied.

Service connection for scars due to surgical removal of melanoma, SCC, and/or BCC is denied.




____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


